         Case 1:17-cv-09603-LAP Document 59 Filed 03/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ASSIL YOUSSEF,

                      Plaintiff,
                                               No. 17-CV-9603 (LAP)
-against-
                                                       ORDER
COCAINE CITY RECORDS LLC, et
al.,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     By stipulation, Plaintiff has voluntarily dismissed all

claims against all Defendants.        (See dkt. nos. 57 & 58.)

Accordingly, the Clerk of the Court shall close this case and

deny all pending motions as moot.

SO ORDERED.

Dated:       March 26, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
